IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-88

                               Filed: 7 November 2017

Martin County, Nos. 13 CRS 51094–95

STATE OF NORTH CAROLINA

             v.

THOMAS EVERRETTE, JR.


      Appeal by defendant from judgments entered 16 August 2016 by Judge

Wayland J. Sermons, Jr. in Martin County Superior Court. Heard in the Court of

Appeals 9 August 2017.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Keith
      Clayton, for the State.

      Patterson Harkavy LLP, by Paul E. Smith, for defendant-appellant.


      ELMORE, Judge.


      Defendant Thomas Everrette, Jr. appeals from judgments entered after a jury

convicted him of three counts of obtaining property by false pretenses under N.C.

Gen. Stat. § 14-100. This case presents the issue of whether obtaining-property-by-

false-pretenses indictments charging a defendant with obtaining an unspecified

amount of “credit” secured through the issuance of an unidentified “loan” or “credit

card,” is a sufficiently particular description of what he allegedly obtained, such that

it conferred jurisdiction upon the trial court to enter judgments against him. Because
                                 STATE V. EVERRETTE

                                   Opinion of the Court



we conclude this vague language fails to describe what was obtained with sufficient

particularity, as required to enable a defendant adequately to prepare a defense, we

hold the indictments failed to vest the trial court with jurisdiction. Accordingly, we

vacate defendant’s convictions and arrest the resulting judgments.

                                   I. Background

      In June 2013, defendant joined Weyco Community Credit Union (“Weyco”). On

25 June, defendant applied for a collateralized loan from Weyco. As part of the loan

application process, defendant completed a “verification of employment” form

indicating that Bail American Surety, LLC (“Bail American”) was his employer, and

listing its physical address and telephone number. On 27 June, defendant applied

for a secured vehicle loan of $14,399.00 to buy a Suzuki motorcycle (“Motorcycle

Loan”), as well as a credit card with a credit limit of $2,000.00 (“Credit Card”). These

applications listed Bail American as defendant’s employer and were approved by a

Weyco loan officer that same day. On 3 July, defendant applied for and obtained

another secured vehicle loan of $56,976.00 to buy a Dodge truck (“Truck Loan”). This

application did not list defendant’s employment information.

      On 31 July, defendant submitted his first payment on the Motorcycle Loan via

a $281.95 check draft, which was later returned for insufficient funds. On 2 August,

defendant submitted his first payment of $891.27 on the Truck Loan. On 30 August,

defendant made his second payment on the Motorcycle Loan. But because defendant



                                          -2-
                                STATE V. EVERRETTE

                                 Opinion of the Court



had defaulted on his first Motorcycle Loan payment, and since the Motorcycle Loan

and Truck Loan (collectively, the “Vehicle Loans”) were cross-collateralized,

defendant was in default on both loans.

      Sometime after Weyco issued defendant the Vehicle Loans and Credit Card,

Bank Branch and Trust’s (“BB&T”) fraud department alerted a Weyco representative

that an unusual transaction had gone through Weyco’s BB&T checking account.

BB&T faxed Weyco a copy of the check from that transaction, and defendant’s name

was typewritten on the upper-left corner of the check. BB&T’s alert prompted a

Weyco loan officer supervisor, Gay Roberson, to investigate.

      Roberson attempted to verify defendant’s employment information by calling

the telephone number listed for Bail American on defendant’s Motorcycle Loan and

Credit Card applications.    The number returned a different company.         After

Roberson’s internet search for the company name proved fruitless, she discovered the

physical address listed for Bail American belonged to a different business. Roberson

eventually contacted law enforcement.

      Detective Sergeant Gene Bullock of the Williamston Police Department

searched the North Carolina Secretary of State’s records to locate the entity, Bail

American, and was unsuccessful. But Sergeant Bullock found records of an entity

named “Everette’s Bail Bonding, Inc.,” formed in 2000 and dissolved in 2005, as well

as an entity named “Thomas Everette, Jr., LLC,” formed in 2011 and dissolved in



                                          -3-
                                  STATE V. EVERRETTE

                                   Opinion of the Court



2014, at some point after Weyco had issued defendant the Vehicle Loans and Credit

Card. Defendant was later arrested and charged.

      On 30 March 2015, a grand jury of Martin County indicted defendant for three

counts of obtaining property by false pretenses under N.C. Gen. Stat. § 14-100. The

indictment for the first count, arising from Weyco’s issuance of the Credit Card,

charged that defendant “obtain[ed] credit, from Weyco” and alleged that “this

property was obtained by means of giving false employment information on an

application for a credit card so as to qualify for said credit care [sic] which was issued

to him based upon the false information.” The indictments for the second and third

counts, arising from the Vehicle Loans, were identical save for the offense dates, and

charged that defendant “obtain[ed] credit, from Weyco” and that “this property was

obtained by means of giving false information on an application for a loan so as to

qualify for said loan which loan was made to defendant.”

      At trial, Roberson testified that BB&T’s potential fraud alert prompted her to

investigate defendant’s employment. Over defendant’s objection, the State admitted

into evidence the fax from BB&T, a screenshot of the image of the check containing

defendant’s name typewritten in its upper-left corner. Handwritten under the check’s

image was “BB&T Ck fraud.”          At the close of the State’s evidence, defendant

unsuccessfully moved to dismiss the charges. He argued the State failed to present

sufficient evidence he misrepresented his employment information, in light of the



                                          -4-
                                STATE V. EVERRETTE

                                  Opinion of the Court



evidence he elicited on cross-examination indicating that the two entities he

previously owned, Everette’s Bail Bonding, Inc. and Thomas Everette, Jr., LLC, did

business as Bail American.

      Defendant represented himself pro se with standby counsel. He called his

brother, Mr. James Joyner, and asked him about defendant’s prior work history as a

bail bondsman and his efforts to make timely loan payments. Joyner testified that

defendant had worked as a bail bondsman for most of his life, that defendant used

“Bail American” or “Bail American Bail Bondsman” on business cards and

advertisements, and that Joyner helped defendant make loan payments when

needed.

      On cross-examination, the State asked Joyner how long he knew defendant to

be a bail bondsman; Joyner replied: “[B]asically, all his adult life.” The State asked

whether defendant was a licensed bail bondsman; Joyner replied: “[A]s far as I

know.” Then the State asked, over defendant’s objection, whether Joyner knew

defendant had previously been convicted for impersonating a bail bondsman; Joyner

replied: “Did I know that he was impersonating a bail bondsman? No. I don’t know

about that impersonating.”    The State inquired no further.     At the close of his

evidence, defendant renewed his motions to dismiss the charges for insufficient

evidence, which were again denied.




                                         -5-
                                 STATE V. EVERRETTE

                                   Opinion of the Court



      On 16 August 2016, the jury found defendant guilty on all three charges of

obtaining property by false pretenses.      The trial court entered three judgments

against defendant, imposing three consecutive active sentences of fifteen to twenty-

seven months in prison. Defendant appeals.

                                 II. Alleged Errors

      On appeal, defendant contends the trial court (1) lacked jurisdiction to enter

judgments against him because the indictments were facially invalid, arguing they

failed to specify the property obtained with reasonable certainty. Defendant also

contends the trial court erred by (2) denying his motion to dismiss the third charge

arising from the Truck Loan application due to a fatal variance between that

indictment and the trial evidence. Specifically, he argues that indictment alleged he

misrepresented his employment information on the Truck Loan application, when

trial evidence showed the application contained no employment information.

Defendant also asserts the trial court erred by (3) admitting over objection the State’s

question to Joyner about his knowledge of defendant’s prior impersonating-a-bail-

bondsman conviction, and (4) admitting allegedly inadmissible hearsay evidence

arising from the suspicious BB&T transaction that suggested defendant participated

in an unrelated bank fraud. Because we hold the indictments were insufficient and

therefore warrant vacating defendant’s convictions and arresting the resulting

judgments, resolving defendant’s first alleged error disposes of his entire appeal, and



                                          -6-
                                 STATE V. EVERRETTE

                                  Opinion of the Court



we thus decline to address his remaining arguments. See, e.g., State v. Downing, 313
N.C. 164, 165, 326 S.E.2d 256, 257 (1985) (vacating larceny conviction for fatal

variance between indictment and trial evidence and, therefore, declining to address

the defendant’s double-jeopardy argument related to the larceny conviction).

                          III. Sufficiency of Indictments

A. Arguments

      Defendant contends the trial court lacked jurisdiction to enter judgments

against him because the indictments were facially invalid on the ground that they

failed to describe with reasonable certainty the things he allegedly obtained. He

argues the Vehicle Loan application indictments, which merely described the

property obtained as “a loan” and “a loan,” but failed to specify what was loaned (e.g.

money or another valuable), or the property he obtained with those loans, were

insufficient to sustain the charges. He also contends the Credit Card application

indictment, which merely described the property as “a credit card,” but failed to

identify that card, its value, or what property he obtained using that card, similarly

was insufficient to sustain the charge. Defendant relies primarily on our Supreme

Court’s decisions in State v. Smith, 219 N.C. 400, 14 S.E.2d 36 (1941), and State v.

Jones, 367 N.C. 299, 758 S.E.2d 345 (2014), to support his argument.

      The State retorts that each indictment was valid. It argues these indictments

should not be quashed based on such technicalities, and because the indictments



                                         -7-
                                  STATE V. EVERRETTE

                                   Opinion of the Court



describe the dates of the offenses, the name of the victim, and the things obtained by

the terms generally used to describe them (i.e. credit card and loan), the indictments

sufficiently apprised defendant of the charges against him and were specific enough

to allow him to prepare a defense. The State further contends that defendant’s

reliance on Smith and Jones is misplaced in light of this Court’s decision in State v.

Ricks, ___ N.C. App. ___, 781 S.E.2d 637 (2016).

B. Discussion

      “[A] valid indictment is necessary to confer jurisdiction upon the trial court.”

State v. Murrell, ___ N.C. ___, ___, ___ S.E.2d ___, ___, No. 233PA16, slip op. at 9

(Sept. 29, 2017) (citing State v. Morgan, 226 N.C. 414, 415, 38 S.E.2d 166, 167 (1946);

State v. Synder, 343 N.C. 61, 65, 468 S.E.2d 221, 224 (1996)). “A defendant can

challenge the facial validity of an indictment at any time, and a conviction based on

an invalid indictment must be vacated.” State v. Campbell, 368 N.C. 83, 86, 772
S.E.2d 440, 443 (2015) (citing McClure v. State, 267 N.C. 212, 215, 148 S.E.2d 15, 17–

18 (1966)). We review de novo the sufficiency of an indictment to sustain a conviction.

See, e.g., State v. Barker, 240 N.C. App. 224, 228, 770 S.E.2d 142, 146 (2015) (citing

State v. McKoy, 196 N.C. App. 650, 652, 675 S.E.2d 406, 409 (2009)).

      “An indictment must contain ‘a plain and concise factual statement in each

count which, . . . asserts facts supporting every element of a criminal offense . . . with

sufficient precision clearly to apprise the defendant . . . of the conduct which is the



                                          -8-
                                 STATE V. EVERRETTE

                                   Opinion of the Court



subject of the accusation.’ ” State v. Jones, 367 N.C. 299, 306, 758 S.E.2d. 345, 350–

51 (2014) (quoting State v. Cronin, 299 N.C. 229, 234, 262 S.E.2d 277, 281 (1980)).

Specificity in an indictment is required to ensure it:

             (1) “apprises the defendant of the charge against him with
             enough certainty to enable him to prepare his defense”; (2)
             “protect[s] him from subsequent prosecution for the same
             offense”; and (3) “enable[s] the court to know what
             judgment to pronounce in the event of conviction.”

Murrell, slip op. at 9-10 (quoting State v. Coker, 312 N.C. 432, 434–35, 323 S.E.2d
343, 346 (1984)).

      The elements of the crime of obtaining property by false pretenses follow:

             (1) “knowingly and designedly by means of any kind of false
             pretense”; (2) “obtain[ing] or attempt[ing] to obtain from
             any person . . . any money, goods, property, services, chose
             in action, or other thing of value”; (3) “with intent to cheat
             or defraud any person of such money, goods, property,
             services, chose in action or other thing of value.”

Jones, 367 N.C. at 307, 758 S.E.2d at 351 (quoting N.C. Gen. Stat. § 14-100(a) (2013)).

      An indictment is generally sufficient when the charge tracks the governing

statute. State v. Palmer, 293 N.C. 633, 637–38, 239 S.E.2d 406, 409–10 (1977). But

where a statute uses generic terms, the indictment must descend to particulars. See,

e.g., Jones, 367 N.C. at 307–08, 758 S.E.2d at 351. Thus, in an obtaining-property-

by-false-pretenses indictment, “the thing obtained . . . must be described with

reasonable certainty, and by the name or term usually employed to describe it.” Id.

at 307, 758 S.E.2d at 351 (citing State v. Gibson, 169 N.C. 380, 383, 169 N.C. 318,


                                          -9-
                                 STATE V. EVERRETTE

                                  Opinion of the Court



320, 85 S.E. 7, 8 (1915)). An indictment “simply describing the property obtained as

‘money,’ State v. Reese, 83 N.C. 637, 640 (1880), or ‘goods and things of value,’ State

v. Smith, 219 N.C. 400, 14 S.E.2d 36 (1941), is insufficient to allege the crime of

obtaining property by false pretenses.” Jones, 367 N.C. at 307, 758 S.E.2d at 351.

Nor is an indictment merely describing the property as “services.” Id. at 307–08, 758
S.E.2d at 351.

      In Jones, our Supreme Court was presented with an issue related to the

sufficiency of obtaining-property-by-false-pretenses indictments and specifically

addressed the adequacy of their descriptions of things allegedly obtained. 367 N.C.

at 306–07, 758 S.E.2d at 350–51. Despite those indictments identifying the offense

dates, the victim, and the stolen credit card used to acquire the automobile services

and parts the State sought to prove the defendant fraudulently obtained, our

Supreme Court held those indictments invalid because their property description of

“ ‘services’ from Tire Kingdom and Maaco” was insufficiently particular. Id. at 307–

08, 758 S.E.2d at 351.

      Relying on authority from its prior decisions in Reese, 83 N.C. at 639–40

(holding indictment insufficient where it alleged “money” was obtained but did not

“describe[ it] at least by the amount, as for instance so many dollars and cents”), and

Smith, 219 N.C. at 401–02, 14 S.E.2d at 36–37 (holding indictment insufficient where

it alleged “goods and things of value” were obtained but failed to specify that it was



                                         - 10 -
                                STATE V. EVERRETTE

                                  Opinion of the Court



money or describe its amount), the Jones Court concluded that “[l]ike the terms

‘money’ or ‘goods and things of value,’ the term ‘services’ [did] not describe with

reasonable certainty the property obtained by false pretenses.” 367 N.C. at 307–08,
758 S.E.2d at 351. The Jones Court reasoned further that “ ‘services’ is not the name

or term usually employed to adequately describe the tires, rims, wiper blades, tire

and rim installation, wheel alignment, and break services Jones allegedly obtained

from Tire Kingdom, or the paint materials and service, body supplies and labor, and

‘sublet/towing’ services Jones obtained from Maaco.” Id. at 308, 758 S.E.2d at 351.

      Here, the Vehicle Loan application indictments were identical save for the

offense dates and alleged that defendant:

             unlawfully, willfully and feloniously did knowingly and
             designedly with the intent to cheat and defraud obtain
             credit, from Weyco Community Credit Union, by means of
             a false pretense which was calculated to deceive and did
             deceive. The false pretense consisted of the following: this
             property was obtained by means of giving false employment
             information on an application for a loan so to qualify for
             said loan which loan was made to defendant.

(Emphasis added.) The Credit Card application indictment alleged that defendant:

             unlawfully, willfully and feloniously did knowingly and
             designedly with the intent to cheat and defraud obtain
             credit, from Weyco Community Credit Union, by means of
             a false pretense which was calculated to deceive and did
             deceive. The false pretense consisted of the following: this
             property was obtained by means of giving false employment
             information on an application for a credit card so to qualify
             for said credit care [sic] which was issued to him based
             upon the false information.


                                         - 11 -
                                 STATE V. EVERRETTE

                                  Opinion of the Court




(Emphasis added.)

      Applying Reese, Smith, and Jones, we hold that indictments charging a

defendant with obtaining “credit” of an unspecified amount, secured through two

unidentified “loan[s]” and a “credit card” are too vague and uncertain to describe with

reasonable certainty what was allegedly obtained, and thus are insufficient to charge

the crime of obtaining property by false pretenses. “Credit” is a term less specific

than money, and the principle that monetary value must at a minimum be described

in an obtaining-property-by-false-pretenses indictment extends logically to our

conclusion that credit value must also be described to provide more reasonable

certainty of the thing allegedly obtained in order to enable a defendant adequately to

mount a defense. Moreover, although the indictments alleged defendant obtained

that credit through “loan[s]” and a “credit card,” they lacked basic identifying

information, such as the particular loans, their value, or what was loaned; the

particular credit card, its value, or what was obtained using that credit card.

      Nonetheless, the State argues that the indictments here contain the requisite

elements of N.C. Gen. Stat. § 14-100 as defined by our Supreme Court in State v.

Cronin, 299 N.C. 229, 242, 262 S.E.2d 277, 286 (1980); that “[f]urther, the indictments

specify the dates of the offenses and the victim of the alleged crimes (Weyco), as well

as the things obtained by Defendant using the name or term usually employed to

describe them (e.g., ‘credit card’ and ‘loan’)” and thus were sufficient to provide


                                         - 12 -
                                  STATE V. EVERRETTE

                                    Opinion of the Court



defendant with notice of the charges against him and were specific enough to allow

him to prepare a defense; and that defendant’s lack-of-specificity argument is

foreclosed by this Court’s decision in Ricks. We disagree.

      First, even if the indictments charged in broad terms the elements of N.C. Gen.

Stat. § 14-100 as defined in Cronin, this is no cure for their lack of particularity of the

things allegedly obtained.     Further, our Supreme Court in 2014 addressed the

sufficiency of an obtaining-property-by-false-pretenses indictment and, as mentioned

above, listed the elements of N.C. Gen. Stat. § 14-100(a) as follows:

             (1) “knowingly and designedly by means of any kind of false
             pretense”; (2) “obtain[ing] or attempt[ing] to obtain from
             any person . . . any money, goods, property, services, chose
             in action, or other thing of value”; (3) “with intent to cheat
             or defraud any person of such money, goods, property,
             services, chose in action or other thing of value.”

Jones, 367 N.C. at 307, 758 S.E.2d at 351 (quoting N.C. Gen. Stat. § 14-100(a) (2013)).

Thus, the State’s reliance on our Supreme Court’s 1980 description of these elements

in Cronin is misplaced and, nonetheless, its argument is unconvincing. Indeed,

Cronin illustrates a more sufficient indictment.

      In Cronin, the defendant “obtained a loan of $5,704.54 by representing to the

bank that the security given was a new mobile home with a value of $10,850.00, when

in fact it was a fire-damaged mobile home having a value of $2,620.00.” 299 N.C. at

242, 262 S.E.2d at 285. That indictment specifically alleged the defendant obtained

from the bank “currency of the United States in the value of Five Thousand Seven


                                           - 13 -
                                 STATE V. EVERRETTE

                                  Opinion of the Court



Hundred and 54/100 Dollars ($5,704.54) . . . .” Id. at 234, 262 S.E.2d at 281. Here,

contrarily, the State attempted to charge defendant with obtaining from Weyco

secured vehicle loans of $14,399.00 and $56,976.00, but the indictments merely

alleged he obtained an unspecified amount of “credit” by being issued “loan[s]” of

unspecified values.

      Second, the Jones Court held the indictments invalid for failing to specify with

sufficient particularity the things obtained, despite those indictments specifically

identifying the offense dates, the victims, and the stolen credit card used to obtain

the automobile services and parts. Additionally, even if “loan” and “credit card” are

terms generally used to describe how one secures credit, defendant was indicted for

“obtaining credit” and, as stated above, all three indictments lacked the most basic

identifying information with respect to the loans and credit card.

      Third, the State’s reliance on Ricks is unpersuasive. Despite the Jones Court

relying on established precedent that an indictment alleging money was obtained

must specify its amount, the Ricks panel held that an indictment merely describing

an unspecified “quantity of U.S. Currency” was sufficient. ___ N.C. App. at ___, 781

S.E.2d at 645. As mentioned above, “credit” is a description less specific than “money”

and lesser still than “U.S. Currency.”       Further, as defendant argues, merely

describing “a loan” without specifying whether it was a loan of real property, personal

property, or currency, is also less specific than describing “U.S. Currency.”



                                         - 14 -
                                    STATE V. EVERRETTE

                                      Opinion of the Court



       Additionally, immediately before oral argument, the State submitted as

additional authority this Court’s decision in State v. Buchanan, ___ N.C. App. ___,

___ S.E.2d ___, No. 16-697 (Jun. 6, 2017), to support its position that, because

obtaining “credit” is a thing of value sufficient to sustain an obtaining-property-by-

false-pretenses conviction, the indictments returned against defendant were valid.

The State’s reliance on Buchanan is misplaced.

       In Buchanan, the defendant was convicted of obtaining property by false

pretenses after allegedly misrepresenting to his bank that his girlfriend fraudulently

signed and cashed, inter alia, a $600 check drawn on his account, which resulted in

the bank placing $600 of provisional credit into his bank account. Id., slip op. at 1–

2. Although no evidence showed the defendant “attempted to withdraw, spend, or

otherwise access the $600,” id., slip op. at 2, we held the “provisional credit placed in

Defendant’s [bank] account was a ‘thing of value’ sufficient to sustain his conviction,”

id., slip op. at 4–5. We reasoned that “[t]he provisional credit was the equivalent of

money being placed in his account, to which he had access, at least temporarily.

Access to money for a period of time, even if it eventually has to be paid back, is a

‘thing of value.’ ” Id., slip op. at 5.

       Buchanan is inapplicable because that panel was presented with an issue of

whether the trial evidence was sufficient to convict the defendant and not whether

the indictment was sufficient to charge the defendant. Id., slip op. at 3. Indeed, that



                                             - 15 -
                                  STATE V. EVERRETTE

                                   Opinion of the Court



indictment specifically charged the defendant with “obtain[ing] $600 from his

bank . . . .” Id., slip op. at 2 (emphasis added). Further, provisional credit placed into

a bank account is a valuable more akin to a deposit of money, and unlike the revolving

line of credit secured through a credit card or the secured vehicle loans at issue here.

      Because the State sought to prove that defendant obtained by false pretenses

a $14,399 secured vehicle loan for the purchase of a Suzuki motorcycle and a $56,736

secured vehicle loan for the purchase of a Dodge truck, the indictments should have,

at a minimum, identified these particular loans, described what was loaned, and

specified what actual value defendant obtained from those loans. Because the State

sought also to prove that defendant obtained the Credit Card by false pretenses, that

indictment should have, at a minimum, identified the particular credit card and its

account number, its value, and described what defendant obtained using that credit.

      In summary, defendant was indicted for obtaining an unspecified amount of

credit secured through an unidentified credit card and two unidentified loans of

unspecified values. The principle that when an indictment alleges “money” was

obtained, it must at least be described in “so many dollars and cents” extends logically

and soundly here.      Indictments alleging that “credit” was obtained must at a

minimum specify the value of that credit. And despite these indictments alleging

that this credit was secured through the issuance of “loan[s]” and a “credit card,”

these vague descriptions fail to describe with reasonably certainty the things



                                          - 16 -
                                  STATE V. EVERRETTE

                                   Opinion of the Court



allegedly obtained. The indictments are thus insufficiently particular to sustain

charges of obtaining property by false pretenses. In light of our disposition, we

decline to address defendant’s remaining arguments. See, e.g., Downing, 313 N.C. at

165, 326 S.E.2d at 257.

                                   IV. Conclusion

      An indictment charging a defendant with obtaining property by false pretenses

under N.C. Gen. Stat. § 14-100 needs to describe what was allegedly obtained with

more particularity than “credit” of unknown value secured through being issued an

unidentified “loan” or “credit card.” Absent greater specificity, such an indictment

violates one of its core purposes to “apprise the defendant of the charge against him

with enough certainty to enable him to prepare his defense.” Murrell, slip op. at 9-10

(citation and quotation marks omitted). Because these indictments failed to describe

what was obtained with sufficient particularity, they failed to vest the trial court with

jurisdiction to try defendant on charges of obtaining property by false pretenses. We

thus vacate defendant’s three obtaining property-by-false-pretenses convictions and

arrest the resulting judgments.

      VACATED.

      Judges DIETZ and ARROWOOD concur.




                                          - 17 -